Birdsong, Judge.
Glenn Gossitt was convicted on February 15,1983, upon his plea of guilty of two counts of aggravated assault. He was sentenced to three years, two to be served followed by one year on probation. On March 14,1983, Gossitt filed a motion to withdraw his plea of guilty which motion was denied by the trial court on March 21,1983. Gossitt filed a notice of appeal to this denial of withdrawal of the plea on April 4, 1983. Pursuant to Rule 27 (a) and Rule 14 of this court, on June 27, 1983, Gossitt was directed to file an enumeration of errors and brief not later than the end of the working day of July 1,1983, or suffer dismissal. No enumerations of error or brief have been filed to this date in support of the notice of appeal notwithstanding the order of this court. It is apparent, therefore, that the appeal has been abandoned. See Henry v. State, 162 Ga. App. 108 (290 SE2d 210).
Nevertheless, considering the fact that Gossitt has suffered the loss of his freedom, rather than order dismissal, we have carefully examined the record and transcript to preclude the presence of error prejudicial to the rights of the appellant Gossitt. Our examination confirms that the record compellingly discloses Gossitt was aware of his right to enter a plea of not guilty and that his plea of guilty was fully informed and voluntarily entered. We find no error in the *79substantive or procedural aspects of the plea nor in the denial of Gossitt’s motion to withdraw the same. Barksdale v. Ricketts, 233 Ga. 60, 61 (209 SE2d 631); Browning v. State, 150 Ga. App. 712, 713 (259 SE2d 136).
Decided September 21, 1983.
Glenn Gossitt, pro se.
Robert E. Wilson, District Attorney, for appellee.
In the face of the abandonment of the appeal because of the failure to file any enumeration of error or brief as well as the absence of apparent error, we will affirm the judgment. Mosely v. Mosely, 244 Ga. 208 (259 SE2d 462).

Judgment affirmed.


Shulman, C. J., and McMurray, P. J., concur.